TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00639-CV


                                          C. Y., Appellant

                                                    v.

                 Texas Department of Family and Protective Services, Appellee




               FROM THE 22ND DISTRICT COURT OF HAYS COUNTY,
    NO. 14-1203, THE HONORABLE MELISSA MCCLENAHAN, JUDGE PRESIDING

                                             ORDER

PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on

October 12, 2015. By request to this Court dated October 12, 2015, Sandra Jackson requested an

extension of 10 days.

               The Texas Rules of Appellate Procedure prohibit this Court from granting extensions

of over 10 days for the filing of reporters’ records in accelerated appeals, including those from suits

for termination of parental rights. See Tex. R. App. P. 35.3(c). Further, any extensions of time

granted for the filing of the reporters’ records may not exceed 30 days cumulatively. See Tex. R.

App. P. 28.4(b)(2). Accordingly, Sandra Jackson is hereby ordered to file the reporter’s record in

this case on or before October 22, 2015. If the record is not filed by that date, Jackson may be

required to show cause why she should not be held in contempt of court.

               It is ordered on October 13, 2015.



Before Justices Puryear, Goodwin and Bourland